Exhibit 10.2





FIRST AMENDMENT, dated as of July 2, 2020  (this “Amendment”) to the Amended and
Restated Three-Year Credit Agreement, dated as of July 19, 2018 (as amended from
time to time, the “Credit Agreement”), among INTERNATIONAL BUSINESS MACHINES
CORPORATION (“IBM”), IBM CREDIT LLC (“IBMCLLC”) (each individually a “Borrower”
and together the “Borrowers”), the Lenders from time to time party thereto and
JPMORGAN CHASE BANK, N.A., as Administrative Agent. Capitalized terms used but
not defined herein shall have the meanings assigned to such terms in the Credit
Agreement.


RECITALS


WHEREAS, the Borrowers have requested that the Credit Agreement be amended as
set forth herein.


WHEREAS, pursuant to, and in compliance with the requirements of, Section 11.1
of the Credit Agreement, the Lenders are willing to agree to this Amendment on
the terms set forth herein.


NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein, the parties hereto agree as follows:


SECTION 1.  Amendments to Credit Agreement.   As of the First Amendment
Effective Date (as defined below), the Credit Agreement is hereby amended as
follows:




(a)
Section 1.1 of the Credit Agreement shall be amended by:



(i)            adding the following new defined terms in the appropriate
alphabetical order:


““Affected Financial Institution”: (a) any EEA Financial Institution or (b) any
UK Financial Institution.


“IBA”: as defined in Section 1.3.


“Resolution Authority”: an EEA Resolution Authority or, with respect to any UK
Financial Institution, a UK Resolution Authority.


“UK Financial Institutions”: any BRRD Undertaking (as such term is defined under
the PRA Rulebook (as amended form time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person falling within IFPRU 11.6
of the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.


“UK Resolution Authority”: the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.”;


(ii)           amending and restating the definition of “Bail-In Action” in its
entirety, as follows:


““Bail-In Action”: the exercise of any Write-Down and Conversion Powers by the
applicable Resolution Authority in respect of any liability of an Affected
Financial Institution.”; and


(iii)          amending and restating the definition of “Bail-In Legislation” in
its entirety, as follows:

--------------------------------------------------------------------------------

2


““Bail-In Legislation”: (a) with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule and (b)
with respect to the United Kingdom, Part I of the United Kingdom Banking Act
2009 (as amended from time to time) and any other law, regulation or rule
applicable in the United Kingdom relating to the resolution of unsound or
failing banks, investment firms or other financial institutions or their
affiliates (other than through liquidation, administration or other insolvency
proceedings).”


(iv)          amending the definition of “Interest Period” by inserting the
following parenthetical immediately after the word “two” in clauses (a) and (b)
of the definition thereof:


“(except in the case of EURIBOR Loans)”


(v)          amending and restating the definition of “Termination Date” in its
entirety, as follows:


““Termination Date”:  July 20, 2023, as such date may be extended in accordance
with Section 2.21 (or if such date is not a Business Day, the Business Day
immediately prior thereto).”


(vi)          amending and restating the definition of “Write-Down and
Conversion Powers” in its entirety, as follows:


““Write-Down and Conversion Powers”:  (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-in Legislation Schedule to
cancel, modify or change the form of a liability of any UK Financial Institution
or any contract or instrument under which that liability arises, to convert all
or part of that liability into shares, securities or obligations, of that Person
or any other Person, to provide that any such contract or instrument is to have
effect as if a right had been exercised under it or to suspend any obligation in
respect of that liability or any of the powers under that Bail-In Legislation
that are related to or ancillary to any of those powers.”




(b)
The pricing grid contained in the definition of “Applicable Margin” is amended
and restated in its entirety, as follows:




 
 
Level I
Status
 
Level II
Status
 
Level III
Status
 
Level IV
Status
 
Level V
Status
Minimum Eurodollar / EURIBOR Applicable Margin
0.50%
0.625%
0.75%
0.875%
1.00%
Maximum Eurodollar / EURIBOR Applicable Margin
0.75%
0.75%
0.75%
1.00%
1.125%




--------------------------------------------------------------------------------

3




Minimum ABR Applicable Margin
0.00%
0.00%
0.00%
0.00%
0.00%
Maximum ABR Applicable Margin
0.00%
0.00%
0.00%
0.00%
0.125%





(c)
Section 1 of the Credit Agreement is hereby amended by inserting the following
as a new Section 1.3:



“1.3          Interest Rates; LIBOR Notification.  The interest rate on a Loan
denominated in Dollars or Euros may be derived from an interest rate benchmark
that is, or may in the future become, the subject of regulatory reform. 
Regulators have signaled the need to use alternative benchmark reference rates
for some of these interest rate benchmarks and, as a result, such interest rate
benchmarks may cease to comply with applicable laws and regulations, may be
permanently discontinued, and/or the basis on which they are calculated may
change. The London interbank offered rate is intended to represent the rate at
which contributing banks may obtain short-term borrowings from each other in the
London interbank market.  In July 2017, the U.K. Financial Conduct Authority
announced that, after the end of 2021, it would no longer persuade or compel
contributing banks to make rate submissions to the ICE Benchmark Administration
(together with any successor to the ICE Benchmark Administrator, the “IBA”) for
purposes of the IBA setting the London interbank offered rate.  As a result, it
is possible that commencing in 2022, the London interbank offered rate may no
longer be available or may no longer be deemed an appropriate reference rate
upon which to determine the interest rate on Eurodollar Loans. In light of this
eventuality, public and private sector industry initiatives are currently
underway to identify new or alternative reference rates to be used in place of
the London interbank offered rate.  Section 2.14(b) provides a mechanism for
determining an alternative rate of interest.  The Administrative Agent will
promptly notify the Borrowers, pursuant to Section 2.14(b), of any change to the
reference rate upon which the interest rate on Eurodollar Loans or Index Rate
Competitive Loans is based (provided that, for the avoidance of doubt, the
establishment of any alternate rate of interest shall be subject to the
requirements of Section 2.14(b) in all respects).  However, the Administrative
Agent does not warrant or accept any responsibility for, and shall not have any
liability with respect to, the administration, submission or any other matter
related to the London interbank offered rate or other rates in the definition of
“Eurodollar Rate” or with respect to any alternative or successor rate thereto,
or replacement rate thereof (including, without limitation, any such
alternative, successor or replacement rate implemented pursuant to Section
2.14(b)), including without limitation, whether the composition or
characteristics of any such alternative, successor or replacement reference rate
will be similar to, or produce the same value or economic equivalence of, the
Eurodollar Rate or have the same volume or liquidity as did the London interbank
offered rate prior to its discontinuance or unavailability.”




(d)
Section 2.21(a) of the Credit Agreement shall be amended and restated in its
entirety, as follows:



“2.21 Extension of Termination Date. (a) Each of IBM and IBMCLLC may, by written
request (an “Extension Request”) to the Administrative Agent, substantially in
the form of Exhibit K, delivered at any time during the 60-day period preceding
each anniversary of the Effective Date (other than the anniversary of the
Effective Date occurring on July 19, 2020), request that the Lenders extend the
Termination Date then in effect by one year.”




(e)
Section 11.1 of the Credit Agreement is hereby amended by:

--------------------------------------------------------------------------------

4


(i)            amending and restating the first sentence of Section 11.1 in its
entirety, as follows:


“Subject to Section 2.14(b) and Section 11.28, neither this Agreement nor any
terms hereof may be amended, supplemented or modified except in accordance with
the provisions of this Section 11.1.”




(f)
Section 11.5 of the Credit Agreement is hereby amended by:



(i)            inserting the following language before the parenthetical at the
end of clause (d):


“, regardless of whether such claim, litigation, investigation or proceeding is
brought by IBM or IBMCLLC”


(ii)           amending and restating the first proviso after the parenthetical
at the end of clause (d) in its entirety, as follows:


“; provided, that no Borrower shall have any obligation hereunder to any
indemnified person with respect to indemnified liabilities arising from (x) the
gross negligence or willful misconduct of such indemnified person, its
affiliates or the directors, officers, employees and agents of such indemnified
person, acting as such, in each case as determined by a final, non-appealable
judgment of a court of competent jurisdiction or (y) a material breach by such
indemnified person, its affiliates or the directors, officers, employees and
agents of such indemnified person, acting as such, of its or their obligations
under this Agreement, in each case as determined by a final, non-appealable
judgment of a court of competent jurisdiction”


(iii)          inserting the following proviso after the penultimate sentence of
Section 11.5:


“; provided, that nothing in this sentence shall relieve IBM or IBMCLLC of any
obligation it may have to indemnify an indemnified person, as provided in this
paragraph, against any special, indirect, consequential or punitive damages
asserted against such indemnified person by a third party and the foregoing
waivers shall be in addition to IBM and IBMCLLC’s indemnification obligations
under this Agreement.”




(g)
Section 11.26 of the Credit Agreement shall be amended and restated in its
entirety, as follows:



“11.26          Acknowledgment and Consent to Bail-In of Affected Financial
Institutions.  Notwithstanding anything to the contrary in this Agreement or in
any other agreement, arrangement or understanding among any such parties, each
party hereto acknowledges that any liability of any Affected Financial
Institution arising under this Agreement may be subject to the Write-Down and
Conversion Powers of the applicable Resolution Authority and agrees and consents
to, and acknowledges and agrees to be bound by:


(a)           the application of any Write-Down and Conversion Powers by the
applicable Resolution Authority to any such liabilities arising hereunder which
may be payable to it by any party hereto that is an Affected Financial
Institution; and


(b)          the effects of any Bail-In Action on any such liability, including,
if applicable:


(i)          a reduction in full or in part or cancellation of any such
liability;

--------------------------------------------------------------------------------

5


(ii)          a conversion of all, or a portion of, such liability into shares
or other instruments of ownership in such Affected Financial Institution, its
parent entity, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement; or


(iii)          the variation of the terms of such liability in connection with
the exercise of the Write-Down and Conversion Powers of the applicable
Resolution Authority.”




(h)
Section 11 of the Credit Agreement is hereby amended by inserting the following
as a new Section 11.28:



“11.28          Release of IBMCLLC.  Upon the request of IBM, in the event that
(a) IBMCLLC has no borrowings outstanding under this Agreement and (b) no
Default or Event of Default has occurred and is continuing, in each case, as of
the date of such request (and the effective date of the release), IBMCLLC shall,
upon delivery of a certificate of a Responsible Officer of IBM certifying as to
the satisfaction of the conditions set forth in the foregoing clauses (a) and
(b), be automatically released and discharged in full from its obligations under
this Agreement.  In such event, the Administrative Agent shall, at the
Borrowers’ expense, promptly take such action and execute such documents as the
Borrowers may reasonably request to effect such release.  Any execution and
delivery of documents pursuant to this Section 11.28 shall be without recourse
to or warranty by the Administrative Agent.  In the event of any such release,
IBM and the Administrative Agent shall promptly amend this Agreement to remove
all specific references herein to “IBMCLLC” and to “the Support Agreement” (and
in connection therewith IBM and the Administrative Agent shall also make such
other amendments to this Agreement as may be necessary or appropriate in the
reasonable judgment of IBM and the Administrative Agent to give effect to the
full and complete release of IBMCLLC from this Agreement).  Any such amendment
to this Agreement shall not require the consent of any party hereto other than
IBM and the Administrative Agent.”


SECTION 2.  Conditions to Effectiveness of First Amendment.  This Amendment
shall become effective (the “First Amendment Effective Date”) upon the
satisfaction of the following conditions precedent:


(a)  the Administrative Agent (or its counsel) shall have received duly executed
counterparts hereof that, when taken together, bear the signatures of the
Borrowers and Lenders representing all the Lenders;


(b)  the 364-Day Credit Agreement, dated as of July 2, 2020, among IBM, IBMCLLC,
the lenders party thereto and JPMorgan Chase Bank, N.A., as administrative
agent, shall be effective; and


(c)  on or before the First Amendment Effective Date, the Administrative Agent
shall have received, for its own account and the account of each Lender, as
applicable, the fees and expenses in the amounts and on the dates previously
agreed to in writing by IBM and IBMCLLC.


SECTION 3.  Effects on Credit Agreement.  Except as specifically amended herein,
all provisions of the Credit Agreement shall continue to be in full force and
effect and are hereby in all respects ratified and confirmed.  Except as
otherwise expressly provided herein, the execution, delivery and effectiveness
of this Amendment shall not operate as a waiver of any right, power or remedy of
any Lender or the Administrative Agent under the Credit Agreement or constitute
a waiver of or consent to any departure from any term or provision of the Credit
Agreement or to any further or future action on

--------------------------------------------------------------------------------

6


the part of the Borrowers that would require a waiver or consent of the Required
Lenders, all the Lenders or the Administrative Agent, as applicable.  Upon and
after the execution of this Amendment by each of the parties hereto, each
reference in the Credit Agreement to “this Agreement”, “hereunder”, “hereof” or
words of like import referring to the Credit Agreement shall mean and be a
reference to the Credit Agreement as modified hereby.


SECTION 4.  Representations and Warranties of the Borrowers. The Borrowers
hereby represent and warrant as follows:


 (a)  as of the First Amendment Effective Date, each of the representations and
warranties made by any Borrower in or pursuant to the Credit Agreement shall be
true and correct in all material respects on and as of the First Amendment
Effective Date as if made on and as of the First Amendment Effective Date,
except to the extent such representations and warranties expressly relate to an
earlier date; and


 (b)  both immediately prior to and after giving effect to this Amendment, no
Default or Event of Default shall have occurred and be continuing on the First
Amendment Effective Date.


SECTION 5.  Expenses.  The Borrowers shall reimburse the Administrative Agent
for all reasonable and documented out-of-pocket costs and expenses, including,
reasonable and documented attorneys’ fees, in connection with or relating to
this Amendment.


SECTION 6.  Integration.  This Amendment represents the agreement of the
Borrowers, the Administrative Agent and the Lenders with respect to the subject
matter hereof, and there are no promises, undertakings, representations or
warranties by the Administrative Agent or any Lender relative to subject matter
hereof not expressly set forth or referred to herein.


SECTION 7.  GOVERNING LAW; WAIVER OF JURY TRIAL.  THIS AMENDMENT AND THE RIGHTS
AND OBLIGATIONS OF THE PARTIES UNDER THIS AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
EACH OF THE BORROWERS, THE ADMINISTRATIVE AGENT AND THE LENDERS HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR
PROCEEDING RELATING TO THIS AMENDMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY
AND FOR ANY COUNTERCLAIM THEREIN.  THE PROVISIONS OF SECTION 11.17 OF THE CREDIT
AGREEMENT SHALL APPLY TO THIS AMENDMENT TO THE SAME EXTENT AS IF FULLY SET FORTH
HEREIN.


SECTION 8.  Counterparts; Electronic Execution.  This Amendment may be executed
by one or more of the parties to this Amendment on any number of separate
counterparts (including by email or telecopy), and all of said counterparts
taken together shall be deemed to constitute one and the same instrument. 
Delivery of an executed signature page of this Agreement by email or facsimile
transmission shall be effective as delivery of a manually executed counterpart
hereof.  A set of the copies of this Amendment signed by all the parties shall
be lodged with the Borrowers and the Administrative Agent.


Delivery of an executed counterpart of a signature page of (x) this Amendment
that is an electronic sound, symbol, or process attached to, or associated with,
a contract or other record and adopted by a Person with the intent to sign,
authenticate or accept such contract or record (an “Electronic Signature”)
transmitted by telecopy, emailed pdf. or any other electronic means that
reproduces an image of an actual executed signature page shall be effective as
delivery of a manually executed counterpart of

--------------------------------------------------------------------------------

7


this Amendment.  The words “execution,” “signed,” “signature,” “delivery,” and
words of like import in or relating to this Amendment shall be deemed to include
Electronic Signatures, deliveries or the keeping of records in any electronic
form (including deliveries by telecopy, emailed pdf. or any other electronic
means that reproduces an image of an actual executed signature page), each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature, physical delivery thereof or the use of a
paper-based recordkeeping system, as the case may be; provided that nothing in
this Amendment shall require the Administrative Agent to accept Electronic
Signatures in any form or format without its prior written consent and pursuant
to procedures approved by it; provided, further, without limiting the foregoing,
(i) to the extent the Administrative Agent has agreed to accept any Electronic
Signature, the Administrative Agent and each of the Lenders shall be entitled to
rely on such Electronic Signature purportedly given by or on behalf of any
Borrower without further verification thereof and without any obligation to
review the appearance or form of any such Electronic Signature and (ii) upon the
request of the Administrative Agent or any Lender, any Electronic Signature 
shall be promptly followed by a manually executed counterpart.  Without limiting
the generality of the foregoing, each Borrower hereby (i) agrees that, for all
purposes, including without limitation, in connection with any workout,
restructuring, enforcement of remedies, bankruptcy proceedings or litigation
among the Administrative Agent, the Lenders and the Borrowers, Electronic
Signatures transmitted by telecopy, emailed pdf. or any other electronic means
that reproduces an image of an actual executed signature page and/or any
electronic images of this Amendment shall have the same legal effect, validity
and enforceability as any paper original, (ii) the Administrative Agent and each
of the Lenders may, at its option, create one or more copies of this Amendment
in the form of an imaged electronic record in any format, which shall be deemed
created in the ordinary course of such Person’s business, and destroy the
original paper document (and all such electronic records shall be considered an
original for all purposes and shall have the same legal effect, validity and
enforceability as a paper record), (iii) waives any argument, defense or right
to contest the legal effect, validity or enforceability of this Amendment based
solely on the lack of paper original copies of this Amendment, including with
respect to any signature pages thereto and (iv) waives any claim against any
indemnified person for any Liabilities arising solely from the Administrative
Agent’s and/or any Lender’s reliance on or use of Electronic Signatures and/or
transmissions by telecopy, emailed pdf. or any other electronic means that
reproduces an image of an actual executed signature page, including any
indemnified liabilities arising as a result of the failure of any Borrower to
use any available security measures in connection with the execution, delivery
or transmission of any Electronic Signature.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective proper and duly authorized officers
as of the day and year first above written.



  INTERNATIONAL BUSINESS MACHINES CORPORATION          

By:
/s/ Simon J. Beaumont       Name:   Simon J. Beaumont       Title:     Vice
President and Treasurer          






 
IBM CREDIT LLC
         


By:
/s/ Andrew Paul Urbansky       Name:   Andrew Paul Urbansky       Title     
Treasurer          













--------------------------------------------------------------------------------




 
JPMORGAN CHASE BANK, N.A., as
Administrative Agent and Lender,
                 


By:
/s/ John Kowalczuk
      Name: 
John Kowalczuk
      Title: Executive Director
         













--------------------------------------------------------------------------------




  BNP PARIBAS                  


By:
/s/ Brendan Heneghan       Name: 
Brendan Heneghan
      Title: 
Director
              By:
/s/ Karim Remtoula 
      Name:
Karim Remtoula
      Title:
Vice President
 







  CITIBANK, N.A.                  


By:
/s/ Susan M. Olsen       Name: 
Susan M. Olsen       Title: 
Vice President  






  ROYAL BANK OF CANADA                  


By:
/s/ Mark Gronich       Name: 
Mark Gronich       Title: 
Authorized Signatory  





  MIZUHO BANK, LTD.                  


By:
/s/ Donna DeMagistris       Name: 
Donna DeMagistris       Title: 
Authorized Signatory  





  BANCO SANTANDER, S.A.                  


By:
/s/ Lucas Videla       Name: 
Lucas Videla       Title: 
Executive Director               By:
/s/ Laura Castan 
      Name: 
Laura Castan       Title: 
Senior Analyst
 






  BANK OF AMERICA, N.A.                  


By:
/s/ Erhlich Bautista       Name: 
Erhlich Bautista
      Title: 
Vice President
 


--------------------------------------------------------------------------------




 
BARCLAYS BANK PLC
                 


By:
/s/ Martin Corrigan       Name: 
Martin Corrigan       Title: 
Vice President  






  DEUTSCHE BANK AG NEW YORK BRANCH                  


By:
/s/ Ming K Chu       Name: 
 Ming K Chu       Title: 
 Director               By:
/s/ Annie Chung 
      Name:
Annie Chung
      Title:
Director
 






 
HSBC BANK USA, N.A.
                 


By:
/s/ Brett Bonet       Name: 
Brett Bonet
      Title: 
Director
 





  SOCIETE GENERALE                  


By:
/s/ Kimberly Metzger       Name: 
Kimberly Metzger
      Title: 
Director
 






  WELLS FARGO BANK, N.A.                  


By:
/s/ Sid Khanolkar       Name: 
Sid Khanolkar
      Title: 
Director
 






  MUFG BANK, LTD.                  


By:
/s/ Marlon Mathews       Name: 
Marlon Mathews
      Title: 
Director
 




--------------------------------------------------------------------------------




  COMMERZBANK AG, NEW YORK BRANCH                  


By:
/s/ Neil Kieran       Name: 
Neil Kieran
      Title: 
Director
              By:
/s/ Robert Sullivan        Name: 
Robert Sullivan
      Title:  
Vice President
 






  CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH                  


By:
/s/ Judith Smith       Name: 
Judith Smith
      Title: 
Authorized Signatory
              By:
/s/ Emerson Almeida 
      Name: 
Emerson Almeida
      Title:  
Authorized Signatory
 






  GOLDMAN SACHS BANK USA                  


By:
/s/ Rebecca Kratz       Name: 
Rebecca Kratz
      Title: 
Authorized Signatory
 






  ING BANK N.V., DUBLIN BRANCH                  


By:
/s/ Sean Hasset       Name: 
Sean Hassett
      Title: 
Director
              By:
/s/ Pádraig Matthews 
      Name: 
Pádraig Matthews
      Title:  
Director
 






  SUMITOMO MITSUI BANKING CORPORATION                  


By:
/s/ Michael Maguire       Name: 
Michael Maguire
      Title: 
Managing Director
 


--------------------------------------------------------------------------------




 
THE TORONTO-DOMINION BANK, NEW YORK BRANCH
                 


By:
/s/ Maria Macchiaroli       Name: 
Maria Macchiaroli
      Title: 
Authorized Signatory
 






  UNICREDIT BANK AG, NEW YORK BRANCH                  


By:
/s/ Fabio Della Malva       Name: 
Fabio Della Malva
      Title: 
Managing Director
              By:
/s/ Bryon Korutz 
      Name: 
Bryon Korutz
      Title:  
Associate Director
 






  U.S. BANK NATIONAL ASSOCIATION                  


By:
/s/ Matt S. Scullin       Name: 
Matt S. Scullin
      Title: 
Senior Vice President
 






  BANK OF CHINA, NEW YORK BRANCH                  


By:
/s/ Raymond Qiao       Name: 
Raymond Qiao
      Title: 
Executive Vice President
 






  AUSTRALIA AND NEW ZEALAND BANKING GROUP LIMITED                  


By:
/s/ Cynthia Dioquino       Name: 
Cynthia Dioquino
      Title: 
Associate Director
 






  DBS BANK LTD.                  


By:
/s/ Josephine Lim       Name: 
Josephine Lim
      Title: 
Senior Vice President
 


--------------------------------------------------------------------------------




  PNC BANK, NATIONAL ASSOCIATION                  


By:
/s/ Michael Richards       Name: 
Michael Richards
      Title: 
Senior Vice President
 





 
STANDARD CHARTERED BANK
                 

By:
/s/ James Beck       Name: 
James Beck
      Title: 
Associate Director
 






  THE BANK OF NOVA SCOTIA                  


By:
/s/ Jason Rinne       Name: 
Jason Rinne
      Title: 
Director
 






 
BANCO BILBAO VIZCAYA ARGENTARIA, S.A.NEW YORK BRANCH
                 


By:
/s/ Brian Crowley       Name: 
Brian Crowley
      Title: 
Managing Director
              By:
/s/ Miriam Trautmann 
      Name: 
Miriam Trautmann
      Title:
Senior Vice President
 






  CANADIAN IMPERIAL BANK OF COMMERCE, NEW YORK BRANCH                  


By:
/s/ Dominic Sorresso       Name: 
Dominic Sorresso
      Title: 
Authorized Signatory
              By:
/s/ Melissa Brown 
      Name:
Melissa Brown       Title: 
Authorized Signatory
 


--------------------------------------------------------------------------------




  DANSKE BANK A/S                  


By:
/s/ Jesper Larsen       Name: 
Jesper Larsen
      Title: 
Senior Loan Manager
              By:
/s/ Carsten Larsen        Name: 
Carsten Larsen
      Title:
Senior Vice President
 





  RAIFFEISEN BANK INTERNATIONAL AG                  


By:
/s/ Ingrid Rosenwrith       Name: 
Ingrid Rosenwirth
      Title: 
Director
              By:
/s/ Peter Richl        Name:
Peter Richl
      Title:
Authorized Signatory
 






  THE NORTHERN TRUST COMPANY                  


By:
/s/ Eric Siebert       Name: 
Eric Siebert
      Title: 
Senior Vice President
 




